Mr. Presiding Justice McBride delivered the opinion of the court. 2. Mechamos’ liens, § 196*—when evidence does not show that materials were furnished on an open account. On bill to enforce a lien for materials furnished the original contractor, held that the evidence of complainant did not show that the materials were furnished to the contractor from year to year, upon a general open account, where the undisputed testimony of complainant was that he contracted to furnish the building materials for the particular house and that the materials were charged upon his books as an account against the contractor on that particular job.